Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are being treated on the merits. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “track or recess” of Claim 10 & 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-13, 15 & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sartor (USPN 4,619,057).
Regarding Claim 1, Sartor discloses a cycling shoe (Figure 1, there are no specific features defined in the claims that could allow a skilled person to differentiate a cycling shoe from any other shoe in the prior art) comprising: a sole (sole, see annotated Figure 1 below) and an upper (2/3) attached to the sole (Figure 1); an adjustable closure panel (35) that extends across an opening in the upper (Figure 1); and 5a lever assembly (6/7/8) exposed at an outer, rear surface of the upper (Figure 1), wherein the lever assembly is movable about a hinge (5/5a) between a first position and a second position (Col. 2, lines 30-38, Col. 3, lines 29-33, 37-39 & Col. 5, lines 4-8); and one or more passages (passage, see annotated Figure 1 below, Col. 4, lines 39-53) through the cycling shoe to accommodate one or more cables (33) for connecting the lever assembly to the adjustable closure panel (Figures 1 & 2), wherein the lever assembly is configured such that moving the lever assembly between 10the first position and the second position causes the one or more cables, if connected between the lever assembly to the adjustable closure panel, to tighten or loosen the closure panel relative to the upper (Col. 3, lines 29-33, 37-39 & Col. 5, lines 4-8).  
Regarding Claim 2, Sartor discloses loosening the one or more cables that connect the 15lever to the adjustable closure panel facilitates lifting the closure panel away from the upper so that a foot can be inserted or removed from the cycling shoe (Col. 4, lines 7-16).  
Regarding Claim 3, Sartor discloses the lever assembly is configured such that: in the first position, the lever assembly substantially conforms to a contour of the rear 20surface of the upper (Col. 3, lines 29-33), and in the second position, the lever assembly extends away from the upper in a rearward direction from the rear surface of the upper (Figure 1, Col. 2, lines 30-38 & Col. 3, lines 37-39).  
Regarding Claim 7, Sartor discloses one or more cable connectors attached to the closure panel (Figure 1, Col. 4, lines 39-53), wherein each cable connector 20facilitates connecting the one or more cables to the closure panel (Figure 1, Col. 4, lines 39-53).   
Regarding Claim 8, Sartor discloses the lever assembly comprises a cable carriage (27) for coupling the one or more cables to the lever assembly (Figure 2, Col. 4, lines 7-16).  
Regarding Claim 9, Sartor discloses the cable carriage defines one or more openings, or anchors (8c, Figure 1, Col. 4, lines 39-53), through which the one or more cables can pass or to which the one or more cables can be attached, to become coupled to the lever assembly (Figure 1, Col. 4, lines 39-53).  
Regarding Claim 10, Sartor discloses the cable carriage further comprises: a track or recess (27a) that extends along the lever assembly between a proximal part of the lever assembly and a distal part of the lever assembly (Figures 1 & 2), wherein the cable carriage is coupled to and is movable along the track or recess between 10the proximal part of the lever assembly and the distal part of the lever assembly (Col. 4, lines 17-28).   
Regarding Claim 11, Sartor discloses the lever assembly further comprises: a tension adjuster (30/29 or 30/29/24/26) for adjusting a position of the cable carriage along the track or recess, wherein the tension adjuster comprises a knob (30) and a threaded rod (29 or 24/26) that are supported by a 15bracket portion (28) of the lever assembly in a manner that permits the tension adjuster to be rotated about an axis but prevents the adjuster from being moved in an axial direction (Col. 4, lines 7-35).  
Regarding Claim 12, Sartor discloses the cable carriage has surfaces that define a threaded hole (25) through the cable carriage (Figure 2), and 20wherein the threaded rod of the tension adjuster passes through the threaded hole of the cable carriage (Figure 2).   
Regarding Claim 13, Sartor discloses one or more cables connecting the lever assembly to the adjustable closure panel (Figure 1, Col. 4, lines 39-53).  
Regarding Claim 15, Sartor discloses the one or more cables include a first cable (33) and a second cable (34), wherein the first cable extends from a first cable connector at a first lateral edge of the 15closure panel, through a first one of the passages, and to the cable carriage (Col. 4, line 39-Col. 5, line 3), and wherein the second cable extends from a second cable connector at a second lateral edge of the closure panel opposite the first lateral edge of the closure panel, through a second one of the passages, and to the cable carriage (Col. 4, line 39-Col. 5, line 3). 
Regarding Claim 2016, Sartor discloses the hinge comprises: a first portion (5/5a on one side) that connects a first part of the lever assembly to a first lateral portion of the upper (Figure 1); and 32WO 2019/232115PCT/US2019/034496 a second portion (5/5a on the other one side) that connects a second part of the lever assembly to a second lateral portion of the upper (Figure 1), wherein the first portion of the hinge is separated from the second portion of the hinge by a space (space of 6), and 5wherein the cycling shoe is configured such that the one or more cables pass through the space when lever assembly moves between the first position and the second position (Figure 1).    

    PNG
    media_image1.png
    447
    509
    media_image1.png
    Greyscale

Claims 1-6, 17 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopkins (US 2018/0110287).
Regarding Claim 1, Hopkins discloses a cycling shoe (Figures 18-22, there are no specific features defined in the claims that could allow a skilled person to differentiate a cycling shoe from any other shoe in the prior art) comprising: a sole (114/130/132) and an upper (418) attached to the sole (Figures 18-22); an adjustable closure panel (tongue, see annotated Figure 18 below) that extends across an opening in the upper (Figures 18-22); and 5a lever assembly (454/492/417A/417B) exposed at an outer, rear surface of the upper (Figures 18-22), wherein the lever assembly is movable about a hinge (116) between a first position and a second position (Figures 18-22); and one or more passages (155/497B/497A) through the cycling shoe to accommodate one or more cables (454/492) for connecting the lever assembly to the adjustable closure panel (Figures 18-22), wherein the lever assembly is configured such that moving the lever assembly between 10the first position and the second position causes the one or more cables, if connected between the lever assembly to the adjustable closure panel, to tighten or loosen the closure panel relative to the upper (Para. 99).  
Regarding Claim 2, Hopkins discloses loosening the one or more cables that connect the 15lever to the adjustable closure panel facilitates lifting the closure panel away from the upper so that a foot can be inserted or removed from the cycling shoe (Para. 99, as the cables become slack; upper and closure panel is loose and lifted to allow a user’s foot to enter the cavity).  
Regarding Claim 3, Hopkins discloses the lever assembly is configured such that: in the first position, the lever assembly substantially conforms to a contour of the rear 20surface of the upper (Figures 18 & 19), and in the second position, the lever assembly extends away from the upper in a rearward direction from the rear surface of the upper (Figures 21 & 22).  
Regarding Claim 4, Hopkins discloses each of the one or more cables extends through a projection portion (130/132) of the sole of the cycling shoe, or some other portion of the sole of the cycling shoe between the lever assembly and the adjustable closure panel (155/497B/497A, Figures 18-22).  
Regarding Claim 55, Hopkins discloses each of the one or more cables extends from the lever assembly (492, Figures 18-22), into a rear hole in a rear portion of the sole (497A/497B), through the sole (via the side of the sole), to a forward hole in a side surface of the sole (494, hole in pulley), and to the closure panel (Figure 20).  
Regarding Claim 6, Hopkins discloses the projection portion that extends off a bottom 10surface of the shoe behind a cleat portion of the sole (Figures 18-22), wherein the  projection portion comprises: a first lateral side surface (Figure 18); a second lateral side surface (Figure 19) at an opposite side of the cycling shoe from the first lateral side surface; a bottom surface (bottom of sole); and 15rounded lateral edges that connect each of the first and second lateral side surfaces to the bottom surface (Figures 18-20).  
Regarding Claim 17, Hopkins discloses a strip of material (418A or 148B) attached to a side surface of the cycling shoe and that extends to the 10opening of the upper and contacts a portion of the closure panel that extends over the upper (Figures 18-22), wherein the strip of material is thereby configured to urge the opening of the upper into a more open position and the closure panel away from the upper so that when the shoe is in an open configuration, the closure panel is pushed away from the upper, making an opening in the cycling shoe for a foot larger than it otherwise might be (Para. 99, as the cables become slack; strip is loose and lifted to allow a user’s foot to enter the cavity of upper).  
Regarding Claim 18, Hopkins discloses a cycling shoe (Figures 18-22, there are no specific features defined in the claims that could allow a skilled person to differentiate a cycling shoe from any other shoe in the prior art) comprising: a sole (114/130/132) and an upper (418) attached to the sole (Figures 18-22); an adjustable closure panel (tongue, see annotated Figure 18 below) that extends across an opening in the upper (Figures 18-22); and a lever assembly  (454/492/417A/417B) exposed at an outer, rear surface of the upper (Figures 18-22), wherein the lever 20assembly is movable about a hinge (116) between a first position and a second position (Figures 18-22); and one or more passages (155/497B/497A) through a sole of the cycling shoe (Figures 18-22); one or more cables (454/492) that extend through the one or more passages and that connect the lever assembly to the adjustable closure panel (Figures 18-22); and33WO 2019/232115PCT/US2019/034496 a strip of material (418A or 148B) attached to a side surface of the cycling shoe and extended past a top edge of the upper to contact a portion of the adjustable closure panel that extends over the upper (Figures 18-22), wherein the lever assembly is configured such that moving the lever assembly between the first position and the second position causes the one or more cables to tighten or loosen the 5closure panel relative to the upper (Para. 99).
 

    PNG
    media_image2.png
    300
    501
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sartor (USPN 4,619,057).
Regarding Claim 14, Sartor discloses two cables (33 & 34). Sartor does not specifically disclose the one or more cables include one, and only one, 5cable, wherein the one, and only one, cable extends from a first cable connector at a first lateral edge of the closure panel, through a first one of the passages, through a first cable hole in the cable carriage, through a second cable hole in the cable carriage, through a second one of the passages, and to a second cable connector at a second lateral edge of the closure panel, opposite 10the first lateral edge of the closure panel.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use one cable for the purpose of ease of attachment to lever system, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/
Primary Examiner, Art Unit 3732